DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1, 13-14, 16-20, 24-25, 40-42, 44-55 and 70-71 are examined on merits in this office action to the extant it encompasses the elected species.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) filed 6/28/2019 (6 pages) that have been lined through and have not been considered because the references are duplicates of the information disclosure statement filed 06/28/2019 (4 pages). Moreover, the IDS of 6 pages do not comply with the rule 37 CFR 1.98(a)(1) which requires that the list must include a column that provides a space next to each document listed in order to permit the examiner to enter his or her initials next to the citations of the documents that have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

Claims 1, 13-14, 16, 18-20, 40-42, 44-55 and 70-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 and dependent claims  13-14, 16, 18, 40-42 and 44-55 are directed to a capture agents comprising at least a first ligand and a second ligand linked to each other wherein the first ligand binds to first epitope and second ligand binds to a distinct second epitope on IL-17F wherein the first epitope comprises amino acid sequence FFQKPES (SEQ ID NO:1) and the second epitope comprises amino acid sequence NENQRVS (SEQ ID NO:3) and wherein the first ligand is cyclic and wherein the second ligand is cyclic. Claims 19, 20, 70 and 71 are directed to a large number of capture agents that specifically binds to SEQ ID:1 and SEQ ID NO:3 (i.e. first epitope and second epitope) on IL-17F wherein the capture agent comprises first ligand that can be selected from a large number of sequences (SEQ IDS NOs:5-10, 47-50), and second ligand that can be selected from a large number of sequences (SEQ IDS NOs: 11-28, 51-76) including sequences that are 80 percent identical to the SEQ IDs.
As claimed in claim 1, the first and the second ligands, except being cyclic, are not limited to any structures, but encompasses various compounds the binds specifically to SEQ ID NO:1 and SEQ ID NO:3. However, the cyclic compound encompasses 
As claimed in claims 19, 20, 70 and 71, various combinations of SEQ IDs claimed in the claims, provide capture agent specifically binding to SEQ ID NO:1 and SEQ ID NO:1. 
However, throughout the specification, the first ligand that binds to epitope 1 (i.e. SEQ ID NO:1) is very limited to two specific macrocyclic peptide sequence comprising RRATS and RRAQS (page 86 and page 100) and the second ligand that specifically binds to epitope 2 (i.e. SEQ ID NO:3) is only limited to four specific macrocyclic peptide sequence comprising QKHGP, TKHGP, KKGWP and RSYNK (page 86, and page 100). Moreover, the specification have not disclosed a single example or clear guidance or disclosure of 80% identical SEQ IDs to the above sequences. The disclosure of only a few capture agents provided by a few combination of SEQ IDs  the binds to SEQ ID NO:1 and SEQ ID NO:3, does not provide representative example and guidance of all the various combinations of SEQ IDs and cyclic compounds as encompassed by the claims.

MPEP § 2163 states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.

The disclosure of only a few cyclic peptide conjugates having specificity to dual epitopes FFQKPES and NENQRVS on IL-17F in the specification are not representative of nor predictive of any and all other cyclic peptide sequences for the broadly claimed genus and are not representative of nor predictive of all the various combinations of SEQ IDs (and various 80% identical SE IDs) for the conjugate that specifically binds FFQKPES and NENQRVS on IL-17F. There is no common/shared 
Therefore, claims 1, 13-14, 16, 18-20, 40-42, 44-55, 70 and 71 are rejected for not adequately providing written description for the entire genus instantly claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 11-20, 24-24 and 39-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No.10,598,671. Although the claims at issue are not identical, they are not patentably distinct from each other because the capture agent comprising two or more ligands covalently linked to each other that specifically binds to two or more distinct epitopes on a target are fully disclosed in the claims of US patent ‘671. Claims of the US patent ‘671 disclose synthetic capture agents comprising first ligand having binding specificity to a first epitope on IL-17F and a second ligand having binding specificity to a second epitope on IL-17F and a linker covalently connecting the first ligand and the second .
Response to argument
Applicant's arguments and amendments filed 01/03/2022 have been fully considered and are persuasive to overcome the rejections over “Improper Markush grouping”, 35 USC 112(a) and 35 USC 102 in view of the amendments and arguments. However, Applicant’s arguments regarding 35 USC 112(a) have been rendered moot in view of the new grounds of rejections as described in this office action as described in this office action necessitated by Applicant’s amendments. In regards to double patenting rejection, the rejection has been maintained as intention to file a terminal disclaimer upon indication of allowable subject matter is not persuasive to overcome the rejection.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641